Citation Nr: 0633421	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post 
avulsion fracture of the distal left fibula and multiple 
ankle sprains with residuals, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to status post avulsion 
fracture of the distal left fibula and multiple ankle sprains 
with residuals.

3.  Entitlement to a total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1982 
to November 1985.  

These matters come before the Board of Veterans' Appeals 
(Board), in part, on appeal from a December 2002 RO rating 
decision that increased the disability rating for status post 
avulsion fracture of the distal left fibula and multiple 
ankle sprains with residuals from 10 percent to 20 percent, 
effective August 26, 2002.  The appellant filed a Notice of 
Disagreement (NOD) in January 2002 and the RO issued a 
Statement of the Case (SOC) in March 2003 that increased the 
rating to 30 percent, effective August 26, 2002.  The 
appellant filed a substantive appeal via a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) in April 2003.

Although as noted above the RO increased the rating from 20 
percent to 30 percent during the pendancy of this appeal, 
higher ratings are available for this disability.  Given 
those facts, as well as the fact that a claimant is presumed 
to seek the maximum available benefit for a given disability, 
the claim for rating than 30 percent for status post avulsion 
fracture of the distal left fibula and multiple ankle sprains 
with residuals (as reflected on the title page) remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

This appeal also arises from a September 2003 RO rating 
action that inter alia denied service connection for 
peripheral neuropathy as secondary to service-connected 
status post avulsion fracture of the distal left fibula and 
multiple sprained ankles with residuals, and also denied 
entitlement to a TDIU.  The appellant filed an NOD on these 
issues in December 2003, and the RO issued an SOC in February 
2004.  The appellant filed a VA Form 9 later in February 
2004.

In April 2005, the appellant testified during a 
videoconference hearing the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In June 2005, the Board remanded these matters to the RO, via 
the Appeals Management Center (AMC), for additional 
development and readjudication .  The RO accomplished the 
required actions, but continued the denial of each claim (as 
reflected in the April 2006 Supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The appellant's service-connected left ankle disability 
is manifested by pain that results in marked overall 
disability; there is no impairment of the tibia and fibula.

3.  Competent medical evidence of record states that the 
appellant has a progressive lower extremity neuropathy of 
unknown etiology that is not due to his service-connected 
left ankle disability.

4.  The appellant's only service-connected disability is the 
left ankle disability, rated as 30 percent disabling, and the 
evidence does not show that this disability renders him 
unable to obtain or retain substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
status post avulsion fracture of the distal left fibula and 
multiple ankle sprains with residuals are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2006).

2.  The criteria for service connection for peripheral 
neuropathy, claimed as secondary to service-connected status 
post avulsion fracture of the distal left fibula and multiple 
ankle sprains with residuals, are not met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2006). 

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate all claims on appeal has been 
accomplished.

The appellant's claim for increased rating for service-
connected left knee disability was filed in August 2002.  In 
August 2002, prior to the rating decision on appeal, the RO 
sent the appellant a notice letter informing him that in 
order to grant in increase for the service-connected status 
post avulsion fracture of the distal fibula the RO would need 
medical evidence showing the current level of disability.  
The letter stated that medical records were preferable, but 
statements by persons having first-hand knowledge of the 
current disability would be helpful.  The letter also 
notified the appellant of new evidence received and of 
evidence requested but not yet received.  The letter asked 
the appellant to submit any other evidence showing that the 
disability had become worse since the last time the RO rated 
the disability.  The rating decision on appeal pertaining to 
this matter was issued in December 2002.

The appellant's claims for secondary service connection for 
peripheral neuropathy and for a TDIU were received in January 
2003.  In February 2003 the RO sent the appellant a pre-
rating notice letter informing him that in order to grant 
secondary service connection the RO would need medical 
evidence of a current disability and evidence showing a 
connection between the claimed neuropathy and the appellant's 
service-connected disability.  In April 2003, the RO sent the 
appellant a pre-rating notice letter informing him that a 
veteran may be entitled to compensation at the 100 percent 
rate if he is unable to secure and follow a substantially 
gainful occupation solely due to his service-connected 
disabilities, but before unemployability could be considered 
the claimant must meet the criteria of schedular evaluation 
of 60 percent for a single disability or a combined rating of 
70 percent for multiple disabilities.  The rating decision on 
appeal pertaining to this matter was issued in September 
2003.

After the rating decisions on appeal were issued, and during 
the pendency of the appeal, the AMC issued a notice letter in 
June 2005 that again enumerated the elements required to 
support all three issues on appeal.  The June 2005 letter 
also stated that the VCAA requires VA to get relevant records 
from any Federal agency (including military records, VA 
records, and Social Security records), and to provide a 
medical examination if determined necessary to decide a 
claim, and that VA would make reasonable efforts to obtain 
records from a non-Federal entity if provided the necessary 
information and authorization by the appellant (including 
employers, private medical providers, and state and local 
authorities).  The June 2005 letter listed the evidence 
received since the last SOCs and specifically asked the 
appellant, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Thereafter, 
the RO readjudicated the claims in April 2006, as reflected 
in the SSOC.

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection, and has been 
afforded ample opportunity to submit such information and 
evidence.  The Board also finds that the letters cited above 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).
    
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the RO gave the appellant notice of what was required to 
substantiate the three claims on appeal, and the appellant 
was afforded opportunity to submit such information and/or 
evidence.  Following the issuance of the June 2005 letter, 
which completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the appellant was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in April 2006.  Neither in 
response to the documents cited above, nor at any other point 
during the pendency of this appeal, has the appellant or his 
representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO has not notified the appellant of the criteria for degree 
of disability or effective date of rating.  However, on these 
facts, the RO's omission is harmless.  Id.  As the Board's 
decision herein denies service connection for secondary 
service connection for peripheral neuropathy, no degree of 
disability or effective date is being assigned for that 
disability; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman in regard to the issue of service connection.

The Dingess/Hartman decision also held that, in rating cases, 
a claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  As 
regards the claim for increase on appeal, the Board finds 
that this was accomplished in the SOC of March 2003 and the 
SSOC of April 2006; this suffices for Dingess.  The Court 
also held that VA notice must include information regarding 
the effective date that may be assigned.  While the RO has 
not explicitly provided such notice in this appeal case, such 
omission is harmless on these facts; here, the claim for 
increase (for a disability already service-connected) did not 
arise out of a claim for service connection; the Board is 
denying the claim for increase, so no effective date is being 
assigned; and, there is no indication whatsoever that the 
appellant is challenging any effective date already assigned 
(the claim for increased rating on appeal is not a claim for 
higher initial rating).  Hence, there is no possibility of 
prejudice under the notice requirements of Dingess in regard 
to the issue of increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any of the three 
claims on appeal.  The appellant's service medical records 
and post-service VA medical records have been associated with 
the claims file.  Neither the appellant nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having records that should be obtained 
before the claims are adjudicated.  The appellant has been 
afforded appropriate VA medical examinations in support of 
his claims, and he was afforded a hearing before the Board in 
which to present evidence and argument in regard to the 
issues on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the three claims on 
appeal.

II.  Analysis

A.  Entitlement to Increased Rating for Left Ankle Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO assigned the appellant's current 30 percent rating for 
status post avulsion fracture of the distal left fibula and 
multiple ankle sprains with residuals under 38 C.F.R. 
§ 4.171a, Diagnostic Code (DC) 5262 (impairment of the tibia 
and fibula).  That diagnostic code provides that a 30 percent 
rating may be granted for malunion of the tibia and fibula 
with marked ankle or knee disability; a 40 percent rating may 
be granted for nonunion of the tibia and fibula, requiring a 
brace.

An ankle disability may also be rated for limitation of 
motion under DC 5271.  However, the maximum schedular rating 
under that DC is 20 percent, so rating under that DC would 
present no advantage to the appellant.  However, for 
reference in considering the overall disability, normal range 
of motion of the ankle is dorsiflexion from 0 to +20 degrees, 
and plantar flexion from 0 to -45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  

The appellant had a VA medical examination in May 2001 during 
which he reported taking oral pain medication daily due to a 
constant, dull, aching pain in his left ankle; he also 
reported weakness.  He reported no pain on ambulation.  On 
examination there was full motion of the joint, no tenderness 
to the touch, and no redness or swelling.  There was minimal 
discomfort with full dorsiflexion, and pain at the terminal 5 
degrees of inversion; there was no pain on normal flexion, 
eversion, or external rotation.  The appellant stated that 
the ankle had caused no loss of time at work, but caused him 
to be unable to run or to stand on his toes for any length of 
time.

The appellant presented to the VA Medical Center emergency 
room in August 2001 complaining of left ankle pain; on 
examination there was no swelling and he had normal range of 
motion.  He was given a prescription for oral pain 
medication.

A VA physical therapy note dated in April 2002 shows that the 
appellant presented with complaint of constant ankle pain, 
subjectively rated as 10/10 in intensity.  He was observed to 
walk with a cane due to inability to put full weight on the 
left foot. A subsequent X-ray of the ankle in June showed no 
gross deformity.

The appellant had a VA medical examination in October 2002 
during which he reported that his ankle pain had grown so 
severe that he was currently unable to stand for more than 
one hour; he also stated that he had to take sick leave from 
work due to his foot and ankle problems.  Range of motion of 
the left ankle was abnormal for dorsiflexion (+5 degrees) and 
normal for plantar flexion (-45 degrees), and the lateral 
meniscus was tender to palpation.  A tender bone spur was 
present.  The appellant complained of popping and locking and 
stated that he almost falls several times when walking; he 
was observed to walk with a cane.  X-ray showed trauma to the 
distal tibia and distal fibula with resultant bone spur.

In a January 2003 letter, Dr. R.C., a private podiatrist, 
stated that he had treated the appellant since July 2002 for 
painful feet; orthotics had helped the condition but had not 
completely relieved the pain.

The appellant presented to the VA Medical Center (VAMC) 
Emergency Room (ER) in April 2003 complaining of left foot 
pain, 8/10 in intensity.  On examination there was no pedal 
edema, no deformity or tenderness, no swelling or heat, and 
no restriction of motion.  The appellant was given a 
prescription for pain medication.

The appellant had a VA X-ray in January 2004 in which the 
interpreter's impression was mild degenerative joint changes 
in the left ankle; otherwise, the study was negative. He 
subsequently had VA bone imaging in April 2004 in which the 
interpreter's impression was mild degenerative changes 
involving the left cuboid and subtalar region, and medial 
compartment of the left knee.

The appellant had a VA medical examination in November 2005 
in which the left ankle was entirely normal in appearance, 
without swelling, discoloration, or deformity.  Range of 
motion was 45 degrees plantar flexion (normal per Table II), 
15 degrees dorsiflexion (less than normal per Table II), 40 
degrees inversion, and 20 degrees eversion (not cited in 
Table II).  The appellant stated that range of motion was 
painful; there was no evidence of weakness, excess 
fatigability, or incoordination.  There was no evidence of 
functional loss due to pain or limitation of motion during 
flare-ups, and no evidence of tibia and fibular impairment.  
X-ray showed a small ossicle at the tip of the fibula, which 
was the only evidence of any previous injury; there was no 
indication of an ununited fracture.  In addressing the 
severity of the left ankle disability, with range of motion, 
the examiner stated that the current severity was 10 percent 
at most, and that in his opinion the current 30 percent 
rating was excessive.

Based on the medical evidence above, the Board finds that the 
schedular criteria of a rating in excess of 30 percent are 
not met.  There is no evidence whatsoever of nonunion of the 
tibia and fibula, which is the sole criterion for the higher 
(40 percent) rating under DC 5262, and in fact the most 
current medical examination (in November 2005) specifically 
found no impairment of the tibia and fibula.  There is 
accordingly no schedular basis on which to award a rating 
higher than 30 percent.  
  
When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.49; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Since the rating criteria for DC 5262 do not 
contemplate excessive movement, pain, weakness, fatigability, 
or incoordination, consideration of DeLuca is appropriate.

In this case, the Board finds that additional compensation 
under DeLuca is not warranted.  The appellant's predominant 
complaint has consistently been for pain, rather than 
limitation of motion, instability, or weakness.  As noted 
above, the 
medical evidence shows that the impairment of the appellant's 
range of motion is mild at most, and that there is no 
additional limitation of motion due to weakness, 
fatigability, or incoordination.  Under the alternative 
rating criteria of DC 5271 (limitation of motion) his 
disability would be rated at 10 percent (a rating that the VA 
examiner in fact stated is more reflective of the appellant's 
actual disability).  Accordingly, the current rating of 30 
percent constitutes an adequate compensation for pain.

Under these circumstances, the Board finds that the claim for 
a rating higher than 30 percent for the appellant's service-
connected left knee disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, in this case 
the evidence preponderates against the claim, and that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

B.  Service Connection for Peripheral Neuropathy

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2002); Harder v. Brown, 
5 Vet. App. 183, 187 (1993). 

In this case, the appellant contends that he has peripheral 
neuropathy, and that said peripheral neuropathy is due to his 
service-connected left knee disability (status post avulsion 
fracture of the distal fibula and multiple ankle sprains with 
residuals).

The file contains a January 2003 letter from Dr. R.C., a 
private podiatrist, stating that the appellant had decreased 
range of motion and neuropathy secondary to a prior back 
injury and several ankle injuries (emphasis added).  (The 
Board notes parenthetically that the appellant does not have 
a service-connected back disability.)

During the appellant's videoconference hearing in April 2005, 
he stated that he was told by Dr. R.C. that he had peripheral 
neuropathy related to his service-connected left ankle 
disability.  The appellant also stated that he had been 
informed that his neuropathy is due to a ruptured cervical 
disc, but he stated that he disagrees with that opinion and 
believes that the claimed neuropathy is due to his left ankle 
condition.

As noted above, the appellant had a VA medical examination in 
November 2005 during which he reported occasional mild 
tingling in the tips of his toes.  The examiner reviewed the 
medical record pertaining to neuropathy, including the 
various notes of Dr. R.C. and the appellant's VA treatment 
history.  The VA examiner stated that a peripheral neuropathy 
was not only not service-connected, but it was not even 
present to begin with.  

The appellant had a VA neurological consultation in January 
2006 during which he reported a 28 year history of pain in 
the left ankle and left sole, as well as gradual muscle 
wasting in both legs.  Electromyograph (EMG) study of the 
left lower extremity was consistent with neuropathy. The 
neurologist's impression was progressive lower extremity 
neuropathy of unknown etiology, not due to the service-
connected avulsion fracture of the distal left fibula and 
multiple ankle sprains with residuals. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).   In this case, both the VA examiner in 
November 2005 and the VA neurologist in January 2006 stated 
opinions that the appellant does not have peripheral 
neuropathy secondary to his service-connected knee 
disability, and these opinions are not controverted by any 
other medical evidence of record.  The Board notes that the 
appellant testified that Dr. R.C. had told him that the 
claimed peripheral neuropathy is secondary to the knee 
disability; however, none of the documents of record 
attributable to Dr. R.C. make such an assertion.  The Board 
notes in this connection that hearsay medical evidence does 
not constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 
(1993).  ("What a physician said, and the layman's account 
of what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence."  Robinette, 8 
Vet. App. at 77.

In addition to the medical evidence, the Board has considered 
the appellant's assertions that he has peripheral neuropathy 
secondary to his service-connected left ankle disability.  
The appellant is certainly competent to describe his own 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  However, as a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the diagnosis for current 
symptoms and whether there is a medical relationship between 
the current symptoms and his service-connected disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

Under these circumstances, the Board finds that the claim for 
secondary service connection for peripheral neuropathy must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

C.  Entitlement to a TDIU

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2006) (emphasis in original).

The appellant currently has one service-connected disability: 
status post avulsion fracture of the left distal tibia and 
multiple ankle sprains with residuals, rated as 10 percent 
disabling from January 19, 1999 and as 30 percent disabling 
from August 26, 2002.  

Since the appellant does not have a single disability ratable 
at 60 percent or more, or alternatively does not have a 
combined rating of 70 percent or more, he does not meet the 
criteria for assignment of a TDIU under 38 C.F.R. § 4.16(a).

A TDIU may be granted, on an extra-schedular basis pursuant 
to 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  
The Board does not have jurisdiction to assign such an extra-
schedular rating.  VAOPGCPREC 6-96 (August 16, 1996); Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).  Extra-schedular 
rating is requested by the RO and approved by the Under 
Secretary Benefits or by the Director of Compensation and 
Pension Services.  In this case, the RO has considered extra-
schedular rating and has determined that referral for such 
extra-schedular rating is not appropriate (see the September 
2003 rating decision and subsequent SOC and SSOCs).  The 
Board agrees.  

Schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose (supra.).  In exceptional cases, 
where the evaluations provided by the rating schedule are 
found to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the veteran's average earning 
impairment due to the service-connected disability.  Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extra-schedular evaluation are that there is a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).

In this case, the objective evidence does not show that the 
appellant's service-connected left ankle disability, alone, 
has caused interference with employment to a degree not 
contemplated the assigned rating for that disability.  The 
evidence shows that the appellant's former employer, the 
North Carolina Department of Corrections, granted long-term 
disability because the appellant was unable to work in his 
previous occupation as corrections officer effective October 
2002.  However, the documents submitted by the appellant's 
podiatrist Dr. R.C. to the North Carolina Department of 
Corrections state that the principle disability causing 
unemployability was neuropathy; Dr. R.C. also cited 
occupational impairment due to bilateral sciatica, bilateral 
tendinitis, bilateral arthritis, and bilateral exostosis.  
Thereafter, in a January 2003 letter, Dr. R.C. stated that 
the appellant could not work in any capacity requiring 
continuous ambulation due to residuals of a prior back injury 
and prior ankle injuries.  Finally, the VA medical examiner 
in November 2005 stated that the disabling symptoms cited by 
Dr. R.C. were independent from the service-connected ankle 
disability and had no bearing on the issue of entitlement to 
a TDIU.  The Board accordingly finds that the evidence 
clearly shows that the appellant's unemployability is not due 
solely to his service-connected left ankle disability.  

Based on the evidence above, that Board finds that the 
appellant does not meet the threshold criteria for a TDIU 
under 38 C.F.R. § 4.16(a), and that the criteria for referral 
for assignment of a TDIU, on extra-schedular basis under 
38 C.F.R. § 4.16(b) are not met.  Accordingly, the claim for 
a TDIU must be denied.
    
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the appellant 
does not meet the criteria for award of a TDIU, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

A rating higher than 30 percent for status post avulsion 
fracture of the distal left fibula and multiple ankle sprains 
with residuals is denied.

Service connection for peripheral neuropathy, claimed as 
secondary to service-connected status post avulsion fracture 
of the distal left fibula and multiple ankle sprains with 
residuals, is denied.

A TDIU is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


